Citation Nr: 0942832	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-38 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound of the chest with cardiac involvement, to include 
narcolepsy and hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 12, 1974 to 
December 27, 1974.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which, 
in pertinent part, denied service connection for residuals of 
a gunshot wound to the heart.  The Veteran timely filed a 
Notice of Disagreement (NOD) in June 2007.  The RO provided a 
Statement of the Case (SOC) in August 2008 and thereafter, in 
October 2008, the Veteran timely filed a substantive appeal.  

The issue on the title page has been recharacterized to more 
accurately reflect the Veteran's claim. 

In June 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 

The Board notes that in a September 2006 statement, the 
Veteran appeared to raise an informal claim of entitlement to 
service connection for residuals of a right index finger 
injury.  This issue is not developed for appellate 
consideration and is referred to the RO for appropriate 
action.   


FINDING OF FACT

1.  The Veteran served on active duty from July 12, 1974 to 
December 27, 1974; there is no competent or credible evidence 
that he had any combat duty during his less than 6 months of 
military service; he did not serve in a combat zone.

2.  The service treatment records show no chest or 
cardiovascular injury, to include an alleged gunshot wound; 
the only medical evidence of a gunshot wound apparent from 
the record shows such a right chest injury occurred several 
years post-service; hypertension and narcolepsy are not 
evident until many years after the Veteran's service 
discharge; there is no competent evidence of any residuals of 
a heart injury, nor is there such evidence of a nexus between 
narcolepsy or hypertension and any incident of service.   


CONCLUSION OF LAW

Service connection for claimed residuals of a gunshot wound 
to the chest with or without cardiac involvement, to include 
hypertension and narcolepsy, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38  
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2006 letter sent to the Veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The December 2006 letter from the RO satisfies these 
mandates.  It clearly disclosed VA's duty to obtain certain 
evidence for the Veteran, such as medical records and records 
held by any Federal agency, provided the Veteran gave consent 
and supplied enough information to enable their attainment.  
This correspondence made clear that although VA could assist 
the Veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  The letter additionally apprised the Veteran that 
VA would schedule a medical examination or obtain a medical 
opinion for him if the RO determined such to be necessary to 
make a decision on the claim.  The letter also informed the 
Veteran about the type of evidence needed to support a 
service connection claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  The 
letter also provided the Veteran with notice of the type of 
evidence necessary to establish a rating and effective date 
for a rating as required by Dingess.  The Board thus finds 
that the Veteran received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19  
Vet. App. at 403; see also Mayfield, 19 Vet. App. at 109-12.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA provided such notice to the Veteran prior to the April 
2007 RO decision that is the subject of this appeal.  

b. Duty to Assist

The Board finds that all necessary assistance has been 
provided to the Veteran.  At the outset, the Board comments 
that the Veteran's separation examination is unavailable due 
to no fault of his own.  As noted in a January 1976 deferred 
rating decision, the service treatment records do not contain 
the Veteran's discharge examination.  In light of this, the 
Board recognizes that it should employ a "heightened" duty 
"to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule." See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. 
Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent 
does "not establish a heightened 'benefit of the doubt,' only 
a heightened duty of the Board to consider applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed").  The Board 
comments, however, that this special duty does not require it 
to engage in any "burden-shifting" analysis with respect to 
the Veteran's claim.  Cromer v. Nicholson, 455 F.3d 1346, 
1345-46 (Fed. Cir. 2006) (holding no adverse presumption 
attaches to service connection claim against the government 
when 
veteran's SMRs are destroyed in a fire).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a  
medical opinion for the purpose of deciding his service 
connection claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 
C.F.R. 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. 
§ 3.159(c)(4) require the Secretary to treat an examination 
or opinion as being necessary to make a decision  on a claim 
if, taking into consideration all information and law or 
medical evidence (including statements of the veteran), there 
is "(1) competent evidence of a current  disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing  certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent  symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v.  
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); see Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005) (discussing 
provisions of 38 U.S.C.A. § 5103A(d)); Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1354-56 
(2003) (discussing provisions of 38 C.F.R. § 3.159(c)(4) and 
upholding this section of the regulation as consistent with 
38 U.S.C.A. § 5103A(d)).  An affirmative answer to these four 
elements results in a necessary medical examination or 
opinion; a negative response to any one element means that 
the Secretary need not provide such an examination or solicit 
such an opinion.  See McLendon, supra; 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

The service treatment records do not confirm the Veteran's 
claimed gunshot wound during service or his receipt of a 
Purple Heart for the alleged injury.  As explained below, the 
Veteran did not receive any decoration evincing combat duty; 
he dot not serve in a combat zone.  The post-service medical 
evidence clearly shows that the only apparent gunshot injury, 
which was to the right chest without any apparent heart 
involvement, was sustained in a drive-by shooting almost 4 
years after his separation from service.  The Board finds 
that, under such circumstances, the Veteran's allegation of 
an in-service gunshot wound is not confirmed by the record 
and it is not credible.  As to his hypertension and 
narcolepsy, they can not be linked to an in-service injury 
that clearly did not occur.  Such diseases are not apparent 
until many years post-service and there is no competent 
evidence that suggests a nexus between either disorder and 
any incident of service.  Under these circumstances, there is 
no duty to provide an examination or medical opinion.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  See also McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003). 

The Board notes that a 1997 VA examination report indicates 
the Veteran reported being treated for "possible 
narcolepsy" at the Houston VAMC.  It does not appear that 
the RO sought to obtain those records.  In such 
circumstances, VA had a duty to make reasonable efforts to 
obtain relevant records.   See 38 C.F.R. § 3.159(c)(1).  
However, the 1997 VA examination report does not support 
service connection in that there is no diagnosis of 
narcolepsy.  Furthermore, as discussed below, the more recent 
VA treatment records do not indicate that the Veteran has 
narcolepsy.  Instead, it appears that he has poor sleep 
hygiene.  He was counseled for this issue and told to return 
if his sleep did not improve, but has not done so.  
Therefore, it is unnecessary to remand this case to seek 
these earlier dated records.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided). 
 
Although the claims file indicates that the Veteran received 
disability benefits from the Social Security Administration 
(SSA) from 1990 to 1998, those records are not of file.  The 
duty to assist extends to obtaining SSA records where they 
are relevant to the issue under consideration.  Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  A July 1990 SSA 
disability determination reveals that the Veteran was found 
to be disabled due to schizophrenia.  However, payments were 
apparently suspended in June 1998.  Here, the Board finds 
that the SSA records are not relevant because it has not been 
indicated that residuals of a gunshot wound of the heart, to 
include narcolepsy and hypertension, was the basis for any 
SSA claim filed by the Veteran. 
 
Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


II. Law and Regulations

a. Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and certain 
chronic diseases, to include cardiovascular disease 
(including hypertension) and an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

The Veteran contends that his recurrent sleepiness in the 
result of injuries sustained during active service.  
Specifically, the Veteran claims that he was involved in a 
"firefight" while copiloting a helicopter during a mission 
that involved "sinking a Columbian dope ship."  See 
September 2006 statement.  The Veteran is nonservice-
connected for chronic schizophrenia with dysthymia; 
intermittent paralysis of the entire body; a gunshot wound of 
the collarbone and breast; a spider bite on the inner thigh; 
an alleged gunshot wound of the heart; a spine condition; and 
a neck fracture.  He currently receives a pension for 
sinusitis and hypertension.

Service Records

The Veteran's June 1974 enlistment examination contains a 
normal clinical evaluation of all systems.  At this time his 
blood pressure was 120/76.  In his accompanying Report of 
Medical History, the Veteran indicated that he had no prior 
high blood pressure or trouble sleeping.  

The Veteran's July 1974 initial flight examination revealed 
blood pressures of 130/80 (sitting), 126/76 (recumbent) and 
134/84 (standing), which are within normal limits.  See 
38 C.F.R. § 4.104, 7101, Note #1 (2009).  The Veteran 
indicated that he had no history of high blood pressure or 
trouble sleeping.  The clinical evaluation was completely 
normal.

Personnel records indicate that the Veteran's MOS was 
Aerospace Operations Control Helper.  He was disenrolled from 
the Air Traffic Control Operator Course in October 1974.  He 
was administratively discharged from the Air Force in 
December 1974 for reasons of unsuitability.  A December 1974 
Physical Clearance for Release from Active Duty Training 
indicates that there had been "no significant interval 
medical or surgical history since Active Duty medical 
examination" and that the Veteran was medically qualified 
for an administrative discharge.

VA Treatment Records

In April 1978, the Veteran was treated for a gunshot wound to 
the right shoulder.  He left the hospital without having the 
bullet removed.  A chest X-ray revealed that the 
cardiovascular silhouette was within normal limits.

January 1990 treatment records indicate that the Veteran 
complained of intermittent "nodding off" and sleep 
paralysis.  He gave a history of being shot while on a heroin 
patrol raid during service.  The clinician noted that there 
were no permanent sequelae from this incident.  The 
impression included hypertension, untreated.

In February 1990, the Veteran reported having insomnia for 
several years. 

A June 1990 treatment record contains the following notation:  
"Symptoms of 'paralysis' probably psychological."

The Veteran submitted an August 1997 general medical 
examination for purposes of a nonservice-connected pension 
claim.  The examiner noted that the Veteran exhibited "a 
flight of ideas and multiple wild and bizarre claims" and 
that "the [v]eracity of the information given by the veteran 
cannot be vouched for."  
The Veteran stated that he had a "second class copilot's 
license" and flew one mission as a helicopter copilot before 
he "got hit by my badge" which exploded, after which he 
"couldn't fight off the sleep any more."  He also reported 
being involved in a drive-by shooting in 1978, at which time 
he was shot in the right chest.  Upon examination, the 
examiner noted that the Veteran's heart had a regular rate 
and rhythm without murmur, click, rub or gallop.  There was a 
pinpoint entrance wound in the right anterior chest, 
pectoralis area, and a 1-1/2 inch scar in the posterior part 
of the right chest, which the examiner presumed was an exit 
gunshot wound.  The assessment included schizophrenia and 
hypertension, under good control.

The Veteran also submitted to an August 1997 mental disorders 
(psychiatric) examination.  He described brief spells when he 
would lose contact with his surroundings for a few seconds, 
and thought he might have narcolepsy.  He indicated that he 
was being investigated for "possible narcolepsy" in the 
Sleep Disorders Clinic at the VAMC Houston, and that a 
private physician had prescribed Risperidone.  The Veteran 
reported that he was troubled by intermittent palpitations, 
episodes of sleepiness, and a "murmur" in his heart that 
was audible to him when it occurred.  The diagnosis was 
psychotic disorder, not otherwise specified.

In June 1999, the Veteran complained of fatigue. 

In September 2006, the Veteran was treated for what he 
referred to as "narcolepsy attacks."  He described periods 
of a sudden and overwhelming need to sleep and indicated that 
he would fall asleep for a few minutes and wake up feeling 
refreshed.  This occurred twice a day.  He reported 
occasionally waking from sleep and being unable to move his 
body or limbs.  The assessment was hypertension, "? 
narcolepsy" and "schizoid disorder ?"   He was referred to 
the sleep study lab.

A January 2007 sleep center consultation indicates that the 
Veteran reported experiencing sleep attacks twice a day, and 
that these episodes were preceded by "a warning of feeling 
sleep."  He also described sleep paralysis upon waking up.  
The assessment was excessive daytime sleepiness, sleep 
paralysis, and "rule out narcolepsy."  The clinician wrote 
"he also has insufficient sleep syndrome which can lead to 
excessive sleepiness and on rare occasions sleep paralysis."  
He was counseled on good sleep hygiene and told to return in 
one month if the symptoms persisted. 

June 2009 Video Conference Hearing

The Veteran testified that during service he was a helicopter 
copilot during a mission, and that the pilot shot him in the 
chest during an argument.  He stated that the bullet caused 
his "badge to shatter and pierce his heart".  The Veteran 
claims that he was hospitalized afterwards, but cannot 
remember the details.  The Veteran further testified that he 
received a Purple Heart as a result of this mission.  He 
alleged that he suffers from narcolepsy attacks and high 
blood pressure as a result of the injury.  The Veteran 
further stated that the nonservice-connected gunshot wound of 
his right chest is unrelated to the claimed 1974 gunshot 
wound.  

b. Discussion

The Veteran contends that he received a Purple Heart as a 
result of a mission during which he suffered the claimed 
gunshot wound of the heart.  However, the service treatment 
records do not show a gunshot wound of the chest with or 
without heart involvement; they show no gunshot wound at all.  
The only medical evidence of such an injury is dated almost 4 
years after service when the Veteran sustained a gunshot 
wound to the chest in a drive-by shooting.  Simply stated, 
the Veteran's allegation that he engaged in combat or 
sustained a gunshot wound to the chest or anywhere else is 
not supported by the record.  The service personnel records 
do not show that he received a Purple Heart as alleged; they 
do not show any medals or decorations evincing combat duty.  
His military occupational specialty was aerospace operations 
control helper.  He did not even have service in a combat 
zone.  Under these circumstances, the Board finds that the 
Veteran's contentions relating to the alleged injury are not 
credible.    

The Veteran has further contended that he has hypertension 
and intermittent narcolepsy ever since the claimed injury in 
service gunshot wound.  As the Board has determined that the 
Veteran did not receive such an injury, any claim for claimed 
residuals of the alleged gunshot wound must be denied.  

In reviewing the medical evidence, the Board finds the first 
documented complaint of daytime sleepiness and/or 
hypertension is dated January 1990 - more than 15 years after 
service discharge.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and evidence of post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In addition, there is no medical 
evidence that suggests a causal relationship between the 
Veteran's hypertension or claimed narcolepsy and any incident 
of service.  

The Veteran does not claim service incurrence or continuity 
of symptomatology between service and the initial post-
service diagnoses of hypertension and narcolepsy.  He only 
claims they are causally linked to a gunshot wound and the 
Board has determined that his allegations regarding the 
nature of this injury to be inherently incredible.  To the 
extent that the Veteran's statements can be construed as 
claiming these disabilities began during service or are 
linked to any other incident of service, such assertions 
cannot serve as competent evidence of a relationship between 
the Veteran's current hypertension or narcolepsy and service.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); accord Barr, 21 
Vet. App. at 307 (noting that "[s]ignificant in our case law 
is that lay persons are not competent to opine as to medical 
etiology or render medical opinions").  That is, while the 
Veteran is certainly competent to describe symptoms that he 
has experienced, without an indication in the record that he 
has had the relevant medical training, he is not competent to 
provide an opinion on the alleged nexus to service.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr, 21 Vet. App. at 307 (noting that "[l]ay testimony is 
competent . . . to establish the presence of observable 
symptomatology").  Diagnoses of hypertension and narcolepsy 
are based upon clinical examination and diagnostic studies.  
The Veteran has no competence to claim an earlier diagnosis 
than that reflected in the record; he is not competent to 
provide an opinion on the etiology of either disease.  And 
his allegation of an in-service gunshot wound to the chest or 
heart is not credible-the Board assigns no probative value as 
it is flatly contradicted by the service and post-service 
evidence of record.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for residuals of a gunshot wound of the 
chest with or without cardiac involvement, to include 
hypertension and narcolepsy.  Accordingly, the benefit of the 
doubt doctrine does not apply to this issue.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant").


ORDER

Service connection for residuals of a gunshot wound of the 
chest with or without cardiac involvement, to include 
hypertension and narcolepsy, is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


